Motion for a stay granted to the extent of staying those portions of the order and judgment appealed from upon condition that defendants furnish a surety company bond in the sum of $7,500 within 10 days after the entry of this order and upon the further condition that the defendants-appellants procure the record on appeal and appellants’ points to be served and filed on or before August 15, 1961, with notice of argument for the September 1961 Term of this court, said appeals to be argued or submitted when reached. That branch of the motion requesting consolidation is granted insofar as to allow defendants-appellants to have the appeals heard on one appeal book, without duplication of printing. In all other respects, the motion is denied. Concur—Breitel, J. P., Valente, McNally, Steuer and Bastow, JJ.